[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff filed a motion to modify child support dated September 14, 1994.
Said motion came on for hearing on December 12, 1994 before the court.
Both the plaintiff and the defendant testified at length, CT Page 12785 submitted financial affidavits and a child support guideline work sheet. Both parties were represented by counsel. A transcript of a similar hearing before this court on June 27, 1994 was made an exhibit, and the court, as of this date, has read and reviewed the transcript of ninety-four pages.
On June 28, 1994, the court had entered certain orders as to support, medical coverage and exemptions. See file.
The court notes that the defendant's P.S.P. (Federal Express) of $14,000.00 shown in his June, 1994 financial affidavit has been exhausted. The plaintiff has recently rented the in-law apartment on her premises at $450.00 per month.
The court has considered the contribution by the defendant' s friend of approximately 30% to certain ongoing expenses. The court has considered the current financial affidavits of the parties.
The guideline work sheet indicates that the defendant s recommended child support should be $213.00. The court, mindful of its order of June 28, 1994, adopts this figure. Child support $106.50 for each child. Total $213.00.
The plaintiff shall maintain medical insurance for the benefit of the children through her employment.
In addition to the order of support, the defendant shall pay $15.00 per week on the previously determined arrearage of $1,900.00. The plaintiff shall be entitled to take the two children as income tax exemptions.
No request was made of the court as to any modification of visitation.
The defendant shall maintain the life insurance currently available to him through his new employment ($60,000.00 term) in lieu of the former Federal Express coverage with the two children named as beneficiaries.
No requests were made of the court as to attorneys' fees.
Austin, J. CT Page 12786